Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-13, as well as an anti-hPD-1 nucleic acid sequence of SEQ ID NO: 1 (and corresponding amino acid sequence of SEQ ID NO: 2), in the reply filed on 03/10/2021 is acknowledged.

Claims 1-20 are pending.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Claims 1-13 are under examination on the merits.

Objection to the Specification
The specification is objected to, because p. 3, lines 27-30, of the specification recites “a constant heavy chain region of human IgG1κ” and a constant light chain region of IgG1κ.” Heavy chain constant regions are typically defined by isotype, such as IgG, and are not generally designated κ (or λ). Light chain constant regions are typically designated κ (or λ), and are not generally defined by isotype, such as IgG. This objection may be overcome by amending p. 3, 

Claim Rejections
35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Weiner et al. (US PG PUB 2015/0284448, publication date: 10/08/2015, IDS).
At [0003], Weiner et al. disclose “a composition comprising a recombinant nucleic acid sequence for generating a synthetic antibody, or fragments thereof, in vivo, and a method of preventing and/or treating disease in a subject by administering said composition.” At [0009] - [0011], Weiner et al. disclose that “[t]he present invention is directed to a method of generating a synthetic antibody in a subject. The method can comprise administering to the subject a composition comprising a recombinant nucleic acid sequence encoding an antibody or fragment thereof. The recombinant nucleic acid sequence can be expressed in the subject to generate the 
Therefore Weiner et al. disclose a composition for generating a synthetic antibody in a subject comprising one or more nucleic acid molecules encoding one or more antibodies or fragments thereof, wherein the one or more antibodies or fragments target at least one self-antigen, wherein said self-antigen is PD-1. Given that PD-1 is an immune checkpoint molecule, the disclosure of Weiner et al. meets the limitation of a composition for generating a synthetic antibody in a subject comprising one or more nucleic acid molecules encoding one or more antibodies or fragments thereof, wherein the one or more antibodies or fragments target at least one immune checkpoint inhibitor, such as PD-1, thus meeting the limitations of claims 1 and 2.

With respect to claims 4-7, at [0012]-[0015], Weiner et al. disclose that “[t]he recombinant nucleic acid sequence can be expressed in the subject to generate an antibody polypeptide sequence. The antibody polypeptide sequence can comprise the heavy chain polypeptide, or fragment thereof, the protease cleavage site, and the light chain polypeptide, or fragment thereof. The protease produced by the subject can recognize and cleave the protease cleavage site of the antibody polypeptide sequence thereby generating a cleaved heavy chain polypeptide and a cleaved light chain polypeptide. The synthetic antibody can be generated by the cleaved heavy chain polypeptide and the cleaved light chain polypeptide… The recombinant nucleic acid sequence can comprise a first promoter for expressing the first nucleic acid sequence as a first transcript and a second promoter for expressing the second nucleic acid sequence as a second transcript. The first transcript can be translated to a first polypeptide and the second transcript can be translated into a second polypeptide. The synthetic antibody can be generated by the first and second polypeptide. The first promoter and the second promoter can be the same. The promoter can be a cytomegalovirus (CMV) promoter… The heavy chain polypeptide can comprise a variable heavy region and a constant heavy region 1. The heavy chain polypeptide can comprise a variable heavy region, a constant heavy region 1, a hinge region, a constant heavy region 2 and a constant heavy region 3. The light chain polypeptide can comprise a variable light region and a constant light region… The recombinant nucleic acid sequence can further comprise a Kozak sequence. The recombinant nucleic acid sequence can further comprise an immunoglobulin (Ig) signal peptide. The Ig signal peptide can comprise an IgE or IgG signal peptide.” The Ig signal peptide meets the limitations of a leader sequence, as indicated at parts A 
With respect to claim 10, at Figure 5, Weiner et al. demonstrate that nucleic acids of the invention may be comprised within expression vectors.
With respect to claim 13, at [0313], Weiner et al. disclose that nucleic acids of the invention may comprise a pharmaceutically acceptable excipient.
Therefore all of the limitations of claims 1-7, 10, and 13 are met by Weiner et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US PG PUB 2015/0284448, publication date: 10/08/2015, IDS) in view of Korman et al. (US PG PUB 2009/0217401, publication date: 08/27/2009) and Maithal et al. (US PG PUB 2009/0221682, publication date: 09/03/2009).

Korman et al. teach nucleic acid molecules that encode anti-PD-1 antibodies with high affinity, and Korman et al. teach that said antibodies may be used to treat hyperproliferative diseases, such as cancer, see Abstract. At [0494], Korman et al. teach that “[a]nti-PD-1 antibodies may be used to stimulate antigen-specific immune responses by coadministration of an anti-PD-1 antibody with an antigen of interest (e.g., a vaccine). Accordingly, in another aspect the invention provides a method of enhancing an immune response to an antigen in a subject, comprising administering to the subject: (i) the antigen; and (ii) an anti-PD-1 antibody, or antigen-binding portion thereof, such that an immune response to the antigen in the subject is enhanced. Preferably, the antibody is a human anti-human PD-1 antibody (such as any of the human anti -PD-1 antibodies described herein). Additionally or alternatively, the antibody can be a chimeric or humanized antibody. The antigen can be, for example, a tumor antigen…” Based upon the teachings of Korman et al., one of ordinary skill in the art would have had a reasonable expectation that the recombinant nucleic acid of Weiner et al., which comprises an anti-PD-1 antibody, may be used to treat cancer. 

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Weiner et al. with the teachings of Korman et al. and Maithal et al. to develop a synthetic antibody in a subject comprising one or more nucleic acid molecules encoding one or more antibodies or fragments thereof, wherein the one or more antibodies or fragments target at least one immune checkpoint inhibitor, such as PD-1, further comprising a nucleotide sequence encoding an antigen, wherein said antigen is a cancer antigen. One of ordinary skill in the art would have been motivated to do so, because Weiner et al. teach or suggest a synthetic antibody in a subject comprising one or more nucleic acid molecules encoding one or more antibodies or fragments thereof, wherein the one or more antibodies or fragments target at least one immune checkpoint inhibitor, such as PD-1. Furthermore based upon the teachings of Korman et al., one of ordinary skill in the art would have had a reasonable expectation that the recombinant nucleic acid of Weiner et al., which comprises an anti-PD-1 antibody, may be used to treat cancer. One of ordinary skill in the art would have also been motivated to administer the recombinant nucleic acid of Weiner et al. in combination with a cancer antigen, because such a method would have reasonably been expected to provide an enhanced immune response to said cancer antigen, thereby treating a cancer. Additionally based upon the teachings of Maithal et al., one of ordinary skill in the art would appreciate that in order to administer the recombinant nucleic acid of Weiner et al. in combination with a cancer antigen, the recombinant nucleic acid of Weiner et al. could be modified to comprise a DNA encoding ubiquitin gene fused to a second DNA encoding a tumor antigen. Maithal et al. also suggest that fusing ubiquitin to a self-antigen overexpressed in tumors 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/087,146 in view of Weiner et al. (US PG PUB 2015/0284448, publication date: 10/08/2015, IDS) and Korman et al. (US PG PUB 2009/0217401, publication date: 08/27/2009) and Maithal et al. (US PG PUB 2009/0221682, publication date: 09/03/2009).
Claim 1 of copending Application No. 16/087,146 recites a composition comprising a first nucleic acid sequence, wherein the nucleic acid sequence encodes an antigen, and a second nucleic acid sequence encoding one or more antibodies or fragments thereof.

With respect to claim 3, as indicated above, Weiner et al. teach that recombinant nucleic acids that encode synthetic antibodies may comprise a sequence encoding a protease cleavage site.
With respect to claims 4-7, as indicated above, Weiner et al. teach a recombinant nucleic acid that encodes a polypeptide comprising a variable heavy chain region of the antibody; a 
With respect to claim 10, as indicated above, Weiner et al. demonstrate that nucleic acids of the invention may be comprised within expression vectors.
With respect to claim 13, as indicated above, Weiner et al. teach that nucleic acids of the invention may comprise a pharmaceutically acceptable excipient.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/NELSON B MOSELEY II/Examiner, Art Unit 1642